ORDER AFFIRMING THE DENIAL OF PRELIMINARY INJUNCTIVE RELIEF
We affirm the denial of preliminary injunctive relief for essentially the reasons alluded to in our order of October 5, 2010 denying an injunction pending appeal.
We cannot say that the district court abused its discretion in denying preliminary injunctive relief. Puerto Rico Hosp. Supply, Inc. v. Boston Scientific Corp., 426 F.3d 503, 505 (1st Cir.2005) (“This court reviews the denial of the preliminary injunction for an abuse of discretion.”).
We remand to the district court for further development of the record on the merits of the case.
So ordered.